Exhibit 10.1

SUBSCRIPTION AGREEMENT




THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of January 25, 2008, by
and among Silvergraph International, Inc., a Nevada corporation (the “Company”),
and  the subscribers identified on the signature page hereto (each a
“Subscriber” and collectively “Subscribers”).

RECITALS:

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein (the “Offering”), and the Subscribers, in the aggregate, shall
subscribe to a minimum of One Hundred Thousand Dollars ($100,000) (the “Minimum
Purchase Price”) and a maximum of Four Hundred Thousand Dollars ($400,000) (the
“Maximum Purchase Price”) of 7% Convertible Notes Due May 31, 2008 of the
Company (“Note” or “Notes”), a form of which is annexed hereto as Exhibit A,
convertible into shares of the Company’s Common Stock, $.001 par value at a per
share conversion price set forth in the Note (“Conversion Price”). The Notes and
Common Stock issuable upon conversion of the Notes (the “Conversion Shares”,
which are sometimes collectively referred to as the “Shares”).  NOW, THEREFORE,
in consideration of the mutual covenants and other agreements contained in this
Agreement the Company and the Subscribers hereby agree as follows:

1.

Closing.  Subject to the satisfaction or waiver of the terms and conditions of
this Agreement, on the “Closing Date” (as defined in Section 11(b) hereof), each
Subscriber shall purchase and the Company shall sell to each Subscriber a Note
in the principal amount designated on the signature page hereto, or in the event
of a second or subsequent closings, a Note in the principal amount designated on
the Joinder Agreement and Signature Page, attached hereto. The aggregate
principal amount of the Notes to be purchased by the Subscribers on the Closing
Date shall, in the aggregate, be equal to at least the Minimum Purchase Price in
which case the Company may add a second or subsequent Closing Dates (as set
forth in Section 11(b) hereof).

2.

Subscriber’s Representations and Warranties.  Each Subscriber hereby represents
and warrants to and agrees with the Company only as to such Subscriber that:

(a)

Organization and Standing of the Subscribers. If the Subscriber is an entity,
such Subscriber is a corporation, partnership, limited liability company or
other entity duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.











--------------------------------------------------------------------------------










(b)

Authorization and Power. Each Subscriber has the requisite power and authority
to enter into and perform this Agreement and to purchase the Notes being sold to
it hereunder. The execution, delivery and performance of this Agreement by such
Subscriber and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate, partnership or
limited liability company action, and no further consent or authorization of
such Subscriber or its Board of Directors, stockholders, partners, managers,
members, as the case may be, is required. This Agreement has been duly
authorized, executed and delivered by such Subscriber and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Subscriber enforceable against the Subscriber in accordance with the terms
thereof.

(c)

No Conflicts. The execution, delivery and performance of this Agreement and the
consummation by such Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which such Subscriber is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on such Subscriber). Such Subscriber
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Notes in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, such Subscriber is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

(d)

Information on Company. The Subscriber has been furnished with or has had access
at the EDGAR Website of the Commission to the Company’s periodic reports (and
amendments thereto) as filed with the Commission (hereinafter referred to as the
“Reports”). In addition, the Subscriber has received in writing from the Company
such other information concerning such other matters as the Subscriber has
requested in writing (such other information is collectively, the “Other Written
Information”), and considered all factors the Subscriber deems material in
deciding on the advisability of investing in the Securities.

(e)

Information on Subscriber. The Subscriber is, and will be at the time of the
conversion of the Notes, an “accredited investor”, as such term is defined in
Regulation D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. The
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities. The Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. The information
set forth on the signature page hereto regarding the Subscriber is accurate.





2







--------------------------------------------------------------------------------










(f)

Purchase of Notes. On the Closing Date, the Subscriber will purchase the Notes
as principal for its own account for investment only and not with a view toward,
or for resale in connection with, the public sale or any distribution thereof.

(g)

Compliance with the 1933 Act. The Subscriber understands and agrees that the
Securities have not been registered under the 1933 Act or registered or
qualified under any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act
or registration or qualification under applicable state securities laws (based
in part on the accuracy of the representations and warranties of Subscriber
contained herein), and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or registered or
qualified under any applicable state securities laws or is exempt from such
registration.

(h)

Shares Legend. The Shares shall bear the following or similar legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO SILVERGRAPH INTERNATIONAL, INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.”

(i)

Note Legend. The Note shall bear the following legend:

“THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO SILVERGRAPH INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”

(j)

Communication of Offer. The Company directly communicated the offer to sell the
Securities to the Subscriber. At no time was the Subscriber presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.





3







--------------------------------------------------------------------------------










(k)

Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full power and authority
necessary to enter into this Agreement and such other agreements and to perform
its obligations hereunder and under all other agreements entered into by the
Subscriber relating hereto.

(l)

Restricted Securities. Subscriber understands that the Securities have not been
registered under the 1933 Act and such Subscriber will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the Securities unless
pursuant to an effective registration statement under the 1933 Act or an
exemption from registration thereunder.

(m)

No Governmental Review. Each Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

(n)

Correctness of Representations. Each Subscriber represents as to such Subscriber
that the foregoing representations and warranties are true and correct as of the
date hereof and, unless a Subscriber otherwise notifies the Company prior to the
Closing Date shall be true and correct as of the Closing Date.

(o)

Survival. The foregoing representations and warranties shall survive the Closing
Date.

4.

Company Representations and Warranties. The Company represents and warrants to
and agrees with each Subscriber that except as set forth in the Reports and as
otherwise qualified in the Transaction Documents (as hereinafter defined):





4







--------------------------------------------------------------------------------










(a)

Due Incorporation. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has the requisite corporate power to own its properties and to carry on its
business is disclosed in the Reports. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purpose of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, properties or business of the
Company taken as a whole. For purposes of this Agreement, “Subsidiary” means,
with respect to any entity at any date, any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity) of which more than 50% of (i) the outstanding
capital stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
entity, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity. All
the Company’s Subsidiaries as of the Closing Date are set forth on Schedule 4(a)
hereto.

(b)

Outstanding Stock. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.

(c)

Authority; Enforceability. This Agreement, the Notes, and any other agreements
delivered together with this Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.
The Company has full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform its obligations thereunder.

(d)

Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, any Principal Market (as defined in Section 8(b) of
this Agreement), nor the Company’s shareholders is required for the execution by
the Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities.

(e)

No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 3 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will:





5







--------------------------------------------------------------------------------










(i)

violate, conflict with, result in a breach of, or constitute a default (or an
event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default in any material respect) of a material
nature under (A) the articles of incorporation or bylaws of the Company, (B) to
the Company’s knowledge, any decree, judgment, order, law, treaty, rule,
regulation or determination applicable to the Company of any court, governmental
agency or body, or arbitrator having jurisdiction over the Company or over the
properties or assets of the Company or any of its Affiliates, or (C) the terms
of any bond, debenture, note or any other evidence of indebtedness, or any
agreement, stock option or other similar plan, indenture, lease, mortgage, deed
of trust or other instrument to which the Company or any of its Affiliates is a
party, by which the Company or any of its Affiliates is bound, or to which any
of the properties of the Company or any of its Affiliates is subject, except the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect.  For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity. Affiliate includes each subsidiary of the Company. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; or

(ii)

result in the creation or imposition of any lien, charge or encumbrance upon the
Securities or any of the assets of the Company or any of its Affiliates.

(f)

The Securities. The Securities upon issuance:

(i)

are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;

(ii)

have been, or will be, duly and validly authorized and on the date of issuance
of the Conversion Shares will be duly and validly issued, fully paid and
nonassessable (and if registered pursuant to the 1933 Act, and resold pursuant
to an effective registration statement will be free trading and unrestricted);

(iii)

will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;

(iv)

will not subject the holders thereof to personal liability by reason of being
such holders provided Subscriber’s representations herein are true and accurate
and Subscribers take no actions or fail to take any actions required for their
purchase of the Securities to be in compliance with all applicable laws and
regulations; and

(v)

will not result in a violation of Section 5 under the 1933 Act.





6







--------------------------------------------------------------------------------










(g)

Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
There is no pending or, to the best knowledge of the Company, basis for or
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.

(h)

Reporting Company. The Company is a publicly-held company subject to reporting
obligations pursuant to Section 13 of the Securities Exchange Act of 1934 (the
“1934 Act”) and its Common Stock is registered pursuant to Section 12(g) of the
1934 Act. Pursuant to the provisions of the 1934 Act, the Company has timely
filed all reports and other materials required to be filed thereunder with the
Commission during the preceding twelve months.

(i)

No Market Manipulation. The Company and its Affiliates have not taken, and will
not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold, provided,
however, that this provision shall not prevent the Company from engaging in
normal investor relations/public relations activities.

(j)

Information Concerning Company. The Reports do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances when made.

(k)

Stop Transfer. The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscriber.

(l)

Defaults. The Company is not in violation of its articles of incorporation or
bylaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.

(m)

No General Solicitation. Neither the Company, nor any of its Affiliates, nor to
its knowledge, any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the 1933 Act) in connection with the offer or sale of the Securities.





7







--------------------------------------------------------------------------------










(n)

Listing. The Company’s Common Stock is quoted on the Bulletin Board. The Company
has not received any oral or written notice that its Common Stock is not
eligible nor will become ineligible for quotation on the Bulletin Board nor that
its Common Stock does not meet all requirements for the continuation of such
quotation. The Company satisfies all the requirements for the continued
quotation of its Common Stock on the Bulletin Board.

(o)

No Undisclosed Events or Circumstances.  Since the filing of the 8-Ks and 8-K/A,
no event or circumstance has occurred or exists with respect to the Company or
its businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.

(p)

Dilution. The Company’s executive officers and directors understand the nature
of the Securities being sold hereby and recognize that the issuance of the
Securities will have a potential dilutive effect on the equity holdings of other
holders of the Company’s equity or rights to receive equity of the Company. The
board of directors of the Company has concluded, in its good faith business
judgment that the issuance of the Securities is in the best interests of the
Company. The Company specifically acknowledges that its obligation to issue the
Conversion Shares is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other shareholders
of the Company or parties entitled to receive equity of the Company. Further,
the Company’s executive officers and directors understand that if there is an
event of default pursuant to Section 9.0 of the Convertible Promissory Note,
there will be a dilutive effect on the equity holdings of the other holders of
the Company’s equity upon issuance of the Liquidated Damages Shares.

(q)

Investment Company. Neither the Company nor any Affiliate is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(r)

Outstanding Debt.  On or before the Maturity Debt, the Company will not have any
outstanding debt outside the ordinary course of business.

(s)

Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date.

(t)

Survival. The foregoing representations and warranties shall survive the Closing
Date.

5.

Regulation D Offering. The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.





8







--------------------------------------------------------------------------------










6.

Conversion of Note.

6.1.

Notice of Conversion.

(a)

Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including, if required by the
transfer agent, obtaining and delivering, an opinion of counsel to assure that
the Company’s transfer agent shall issue stock certificates in the name of
Subscriber (or its nominee) or such other persons as designated by Subscriber
and in such denominations to be specified at conversion representing the number
of common shares of the Shares issuable upon such conversion. The Company
covenants that no instructions other than these instructions have been or will
be given to the transfer agent of the Shares and that, unless waived by the
Subscriber, the common shares will be free-trading, and freely transferable, and
will not contain a legend restricting the resale or transferability of the
common shares provided the common shares are being sold pursuant to an effective
registration statement covering the common shares or are otherwise exempt from
registration.

(b)

Intentionally Omitted

(c)

Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Subscriber and thus refunded to the Company.

6.2.

Intentionally Omitted.

6.3.

Adjustments. The Conversion Price and the Conversion Shares shall be adjusted as
described in this Agreement and the Notes.

6.4.

Redemption. The Note shall not be redeemable or callable except as described in
the Note.

7.

Finder’s Fee. The Company agrees to indemnify, reimburse, make whole and hold
harmless the Subscribers and their agents and representatives from any and all
liabilities to any persons claiming commissions, finder’s fees or similar
payments on account of services purported to have been rendered in connection
with this Agreement, the transactions contemplated hereby, or in connection with
any investment in the Company, whether or not such investment was consummated.
The Company agrees that the Subscribers have no liability to the Company or any
other party, directly or indirectly for any finder’s fees, commissions, or
similar payments.

8.

Covenants of the Company. The Company covenants and agrees with the Subscribers
as follows:





9







--------------------------------------------------------------------------------










(a)

Stop Orders. The Company will advise the Subscribers, within one Business Day
after the Company receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction.

(b)

Listing. The Company will maintain the listing of its Common Stock on the
American Stock Exchange, Nasdaq SmallCap Market, Nasdaq National Market System,
Bulletin Board, Pink Sheets or New York Stock Exchange (whichever of the
foregoing is at the time the principal trading exchange or market for the Common
Stock (the “Principal Market”)), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable. The Company will provide the Subscribers
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market. As of the date
of this Agreement, the Bulletin Board will be the Principal Market.

(c)

Market Regulations. The Company shall notify the Commission, the Principal
Market and applicable state authorities, if required, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Subscribers and promptly provide copies thereof to Subscriber.

(d)

Use of Proceeds. The proceeds of the Offering will be employed by the Company
for debt repayment and general working capital.

(e)

Books and Records. From the date of this Agreement and until the sooner of (i)
two (2) years after the applicable Closing Date, or (ii) until all the Shares
have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will keep true records and books of account in which
full, true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.

(f)

Governmental Authorities. From the date of this Agreement and until the sooner
of (i) two (2) years after the applicable Closing Date, or (ii) until all the
Shares have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations,.

(g)

Intellectual Property. From the date of this Agreement and until the sooner of
(i) two (2) years after the applicable Closing Date, or (ii) until all the
Shares have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.





10







--------------------------------------------------------------------------------










(h)

Properties. From the date of this Agreement and until the sooner of (i) two (2)
years after the applicable Closing Date, or (ii) until all the Shares have been
resold or transferred by all the Subscribers pursuant to the Registration
Statement or pursuant to Rule 144, without regard to volume limitations, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company will at all times comply with each provision of all leases to which
it is a party or under which it occupies property if the breach of such
provision could reasonably be expected to have a Material Adverse Effect.

(i)

Non-Public Information. The Company covenants and agrees that neither it nor any
other person acting on its behalf will provide any Subscriber or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Subscriber shall have agreed
in writing to receive such information. The Company understands and confirms
that each Subscriber shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

(j)

Limitation on Liens.  The Company will not, and will not permit any Subsidiary
to, directly or indirectly create, incur, assume or permit to exist any Lien on
or with respect to any property or assets (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any Subsidiary whether now owned or held or hereafter acquired, or
any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits except for the following:

(i)

Liens for taxes, assessments or other governmental charges which are not yet due
and payable or the payment of which is not at the time required;

(ii)

Liens incidental to the normal conduct of the business of the Company or any
Subsidiary or the ownership of its property or assets which are not incurred in
connection with the incurrence of indebtedness (including, without limitation,
statutory Liens in favor of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens), in each case, incurred in the
ordinary course of business for sums or claims not yet due and payable or the
payment of which is not at the time required;

(iii)

Liens incurred or deposits made in the ordinary course of business or the
ownership of properties and assets (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases, performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;

(iv)

Liens resulting from judgments, unless such judgments are not, within 60 days,
discharged or stayed pending appeal, or shall not have been discharged within 60
days after the expiration of any such stay;





11







--------------------------------------------------------------------------------










(v)

Liens on property or assets of the Company or any Subsidiary in favor of the
Company or a wholly-owned Subsidiary securing indebtedness of a Subsidiary owed
to the Company or to a wholly-owned Subsidiary;

(vi)

Liens in existence on the Closing Date and securing the indebtedness of the
Company and its Subsidiaries as set forth in Schedule 8(m)(vi);

(vii)

minor survey exceptions and the like which do not materially detract from the
value of such property;

(viii)

leases or subleases granted to others, easements, rights-of-way, zoning and
other restrictions and other similar charges or encumbrances, in each case
incidental to, and not interfering with, the ownership of property or assets or
the ordinary conduct of the Company’s or any of its Subsidiaries’ businesses,
provided that such Liens do not, in the aggregate, materially detract from the
value of such property;

(ix)

Liens securing any obligations of an individual, partnership, corporation,
limited liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision (a “Person”) existing at the time
such Person becomes a Subsidiary or is merged into or consolidated with the
Company or a Subsidiary or Liens on an asset existing at the time such asset
shall have first been acquired by the Company or any Subsidiary, provided that
(a) such Liens shall not extend to or cover any property other than the property
subject to such Liens immediately prior to such time, (b) such Liens shall not
have been created in contemplation of such merger, consolidation or acquisition
or such Person becoming a Subsidiary, (c) the principal amount of the
indebtedness secured by such Liens is not increased after such time and (d) the
principal amount of the obligations secured by any such Lien shall not exceed
the fair market value of such property and any improvements thereon at the time
such Person becomes a Subsidiary or is merged into or consolidated with the
Company or a Subsidiary or such asset is acquired;

(x)

any Lien created on tangible real or personal property (or any improvement
thereon) to secure all or any part of the purchase price or cost of
construction, improvement or development of such tangible real or personal
property (or any improvement thereon), or to secure indebtedness incurred or
assumed to pay all or any part of the purchase price or the cost of construction
of tangible real or personal property (or any improvement thereon) acquired or
constructed by the Company or any Subsidiary after the Closing Date, provided
that:

(a)

the principal amount of the indebtedness secured by any such Lien shall at no
time exceed an amount equal to the lesser of (i) the cost to the Company or such
Subsidiary of the property (or improvement thereon) so acquired or constructed
and (ii) the fair market value of such property and any improvements thereon at
the time of such acquisition or construction;

(b)

each such Lien shall extend solely to the item or items of property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon);
and





12







--------------------------------------------------------------------------------










(c)

any such Lien shall be created contemporaneously with, or within 365 days after,
the acquisition or construction of such property (or improvement thereon); and

(xi)

any Lien renewing, extending or refunding Liens permitted by paragraphs (vi),
(ix) and (x) of this Section 8(m), provided that (a) the principal amount of the
indebtedness secured by such Lien immediately prior to such renewal, extension
or refunding is not increased or the maturity thereof reduced, (b) such Lien is
not extended to any other property, and (c) immediately after such extension,
renewal, or refunding, no Default or Event of Default (as defined in the Note)
would exist.

For purposes of this Agreement, “Lien” means, with respect to any person, any
mortgage, lien, pledge, charge, security interest or other encumbrance, or any
interest or title of any vendor, lessor, lender or other secured party to or of
such Person under any conditional sale or other title retention agreement or
capital lease, upon or with respect to any property or asset of such Person
(including in the case of stock, stockholder agreements, voting trust agreements
and all similar agreements).

9.

Covenants of the Company and Subscriber Regarding Indemnification.

(a)

The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers’ officers, directors, agents, members, managers,
Affiliates, control persons, and principal shareholders, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Subscriber or any such
person which results, arises out of or is based upon (i) any material
misrepresentation by Company or material breach of any warranty by Company in
this Agreement or in any Exhibits or Schedules attached hereto, or other
agreement delivered pursuant hereto; or (ii) after any applicable notice and/or
cure periods, any material breach or default in performance by the Company of
any covenant or undertaking to be performed by the Company hereunder, or any
other agreement entered into by the Company and Subscriber relating hereto.

(b)

Each Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company’s officers, directors, agents, Affiliates,
control persons against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Company or any such person which results, arises out of or is based
upon (i) any material misrepresentation by such Subscriber in this Agreement or
in any Exhibits or Schedules attached hereto, or other agreement delivered
pursuant hereto; or (ii) after any applicable notice and/or cure periods, any
material breach or default in performance by such Subscriber of any covenant or
undertaking to be performed by such Subscriber hereunder, or any other agreement
entered into by the Company and Subscribers, relating hereto.

(c)

In no event shall the liability of any Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber upon the sale of Registrable
Securities (as defined herein).





13







--------------------------------------------------------------------------------










(d)

The procedures set forth in Section 10.5 shall apply to the indemnification set
forth in Sections 9(a) and 9(b) above.

10.

Miscellaneous.

(a)

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Silvergraph International,
Inc., 11919 Burke Street, Santa Fe Springs, California 90670-2507, Attn: James
R. Simpson, Chief Executive Officer, telecopier: (562) 696-0090 and (ii) if to
the Subscribers, to: the one or more addresses and telecopier numbers indicated
on the signature pages hereto.

(b)

Closing. The consummation of the transactions contemplated herein shall take
place no later than January 31, 2008 at a place mutually agreed upon by the
Company and Subscriber, upon the satisfaction of all conditions to Closing set
forth in this Agreement (“Closing Date”).  The Company’s board of directors, in
its sole discretion, may extend the Closing Date (in the case of this (b)(i)) or
add a second or subsequent closing dates (in the case of this (b)(ii)) to
February 28, 2008.

(c)

Entire Agreement; Assignment. This Agreement and other documents delivered in
connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Subscribers have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscribers.

(d)

Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.





14







--------------------------------------------------------------------------------










(e)

Law Governing this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any dispute relating to this Note
shall be adjudicated in the county of Los Angeles, in the State of California.
The parties and the individuals executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.

(f)

Specific Enforcement, Consent to Jurisdiction. The Company and each Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to one or more preliminary and final injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity. Subject to
Section 11(e) hereof, the Company, each Subscriber and any signatory hereto in
his personal capacity hereby waive, and agree not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in Nevada of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.





15







--------------------------------------------------------------------------------










(g)

Independent Nature of Subscribers. The Company acknowledges that the obligations
of each Subscriber under the Transaction Documents are several and not joint
with the obligations of any other Subscriber, and no Subscriber shall be
responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations or condition (financial or otherwise) of the
Company which may have been made or given by any other Subscriber or by any
agent or employee of any other Subscriber, and no Subscriber or any of its
agents or employees shall have any liability to any Subscriber (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained in any Transaction
Document, and no action taken by any Subscriber pursuant hereto or thereto
(including, but not limited to, the (i) inclusion of a Subscriber in the
Registration Statement and (ii) review by, and consent to, such Registration
Statement by a Subscriber) shall be deemed to constitute the Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscribers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of the Transaction Documents (subject to the
required voting or other percentages reflected in the applicable Transaction
Documents), and it shall not be necessary for any other Subscriber to be joined
as an additional party in any proceeding for such purpose. The Company
acknowledges that it has elected to provide all Subscribers with the same terms
and Transaction Documents for the convenience of the Company and not because
Company was required or requested to do so by the Subscribers. The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Subscribers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated thereby.

(h)

Excepted Issuances.  The following transactions are considered as Excepted
Issuances for the purposes of the Notes: (i) the issuance of Common Stock in
full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity in which holders of such securities or
debt are not granted registration rights, (ii) the issuance of Common Stock or
the issuances or grants of options to purchase Common Stock pursuant to the 2006
Stock Option Plan of the Company or any replacement plan or amendment thereto,
(iii) the issuance of Common Stock as the result of the conversion of the Notes
granted or issued pursuant to this Agreement, (iv) the issuance of Common Stock
as the result of the exercise of warrants to purchase 488,170 shares of Common
Stock granted to Gary Freeman originally through New Era Studios, Inc. as
assumed by the Company, (v) the issuance of Common Stock for the payment of any
interest on the Notes, (vi) the issuance or grant of convertible notes or
warrants to placement agents in connection with the Transaction Documents,
(viii) the issuance of Common Stock to vendors and consultants in exchange for
past of future services, or the issuance of up to $150,000 of restricted Common
Stock to an arms length investor on terms and conditions as determined by the
Company and investor.





16







--------------------------------------------------------------------------------
















[THIS SPACE INTENTIONALLY LEFT BLANK]





17







--------------------------------------------------------------------------------










SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT




Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.







SILVERGRAPH INTERNATIONAL, INC.,

a Nevada corporation




/s/ James R. Simpson                        

By:  James R. Simpson, Chief Executive Officer




Dated:                February 1, 2008







SUBSCRIBER:

ORIGINAL PRINCIPAL AMOUNT   OF NOTE SUBSCRIBED FOR:           




                                                                        




(Signature)

/s/Thomas G. Schutser   

$ 50,000.00




(Print Name)

Thomas G. Schuster       




 (Address):     

       1421 W. Westport Circle




       Mequon, WI 53092           




 (Fax Number):

____________________




(Telephone No.):

(414) 405-4848                  




(Name of holder if

Securities to be

held by individual /

entity other than

Subscriber)

_____________________








18







--------------------------------------------------------------------------------










LIST OF EXHIBITS AND SCHEDULES




Exhibit A -- Form of Convertible Promissory Note  

Annex A -- Notice Of Conversion

       











19





